NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
IN RE MARTIN M. KALICK,
Petitioner. -
Miscellaneous Docket No. 966 =
On Petition for Writ of Mandarnus to the United
States Court of Appeals for Veterans Claims in case no.
10-2958, Judge Willian1 A. Moor1nan, and related case no.
09-4365.
ON PETITION
Before PROST, MAYER, and MO0RE, Circuit Judges.
PER CURlAM.
0 R D E R
Martin M. Kalick petitions for a writ of mandamus to
compel the United States Court of Appeals for Veterans
Claims to vacate orders in two cases before that court.
Kalick filed a notice of appeal with the Court of Ap-
pea1s for Veterans Claims, challenging an order of the
Board of Veterans' Appeals that denied service connection
for an initial disability rating in excess of 10 percent for
right shoulder strain and denied an initial compensable
disability rating for right sternoclavicular sprain. The

IN RE KALICK 2
B0ard's order also remanded Kalick's claims for entitle-
ment to a compensable disability rating for tinea versi-
c0lor and aniolipoma, for service connection for a right
wrist condition, for service connection for low back strain,
and for service connection for a right elbow considition.
The Board 0rdered, inter alia, that he should appear for a
medical examination to determine whether a nexus
existed between his right wrist condition and low back
strain and his period of active service. The Board's order
further referred to the regional office his claims of enti-
tlement to dental treatment and a disability rating in
excess of 30 percent for post-traumatic stress disorder.
At the Court of Appeals for Vetera11s Claims, Kalick
filed a motion to suspend action by the Secretary of Vet-
erans Affairs on his claims for service connection for a
right wrist condition and low back strain The Court of
Appeals for Veterans Claims denied that motion on Sep-
tember 23, 2010. The court noted that Kalick's motion
was not related to the matter before the court in the
appeal, because those claims were remanded and thus not
before the court at that time. The court explained that
denying the motion would allow the regional office to
determine his remanded claims, which might result in the
grant of benefits Kalick then moved for that court to
vacate its Septernber 23 order as moot because the Secre-
tary should have acted on his remanded claims, The
court denied the motion to vacate.
Kalick also filed a document that the Court of Appeals
for Veterans Claims treated as a mandamus petition to
compel the Secretary to act on his remanded claims, On
October 25, 2010, that court denied the petition without
prejudice to refiling a petition that adequately explains
the underlying facts and explains whether the regional
office has refused to act on those claims. Kalick filed a
motion to close the mandamus petition because it created
an undue burden on him. The court denied that motion.

3
IN RE KALI
CK
In his petition to this court, Kalick appears to con-
tinue to seek relief concerning the claims that were re-
manded by the Board. Kalick has not shown clear error
that would warrant this court granting mandamus relief.
Accordingly,
lT IS 0RDERED THATZ
The petition is denied.
FoR THE CoURT
llAR 04 2011 /s/ Jan Horbaly
Date J an Horbaly
cc: Martin l\/l. Kalick
l\/Iichael D. Austin, Esq.
s8
Clerk
§
§§
§z'..,,
ss-
§§
EALS FU
RCUlT
MAR 04 2011
.lAN HORBALY
CLEH{